Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The Preliminary Amendments to claim 6, and to the specification (clean version) filed on 06/20/2019 have been considered.
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 06/20/2019, 01/21/2020, and 08/20/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 06/20/2019 have been considered and approved by the examiner.
This Application was also searched in https://iq.ip.com/discover, in view of the limitations of the claimed invention. The search was ineffective.
       References Cited
The references of interest are cited: 

    PNG
    media_image1.png
    271
    526
    media_image1.png
    Greyscale

PAIK et al. (CN-104458865-A) teaches relating to a gas sensor module (see Fig. 11, e.g.,), comprising:
a substrate (110); a gas sensor element (120) on the substrate; and an output changing part (125) electrically connected to the gas sensor element and mounted on the substrate; 
a cover module (130) including side wall portions (131), an upper surface portion (132), first and second ventilation holes (135 and 136) for exhausting reaction gas into the cover module, and the side wall portions firmly attached to the substrate.
However, PAIK et al. fails to teach and/or suggest the claimed invention, for example, see Applicants’ Fig. 1) comprising: a semiconductor chip (20) on which a gas sensor element (40) is formed; and a cover (33) firmly attached to the side wall (32), the package including a detection space (S1)  in which gas flows around the semiconductor chip, the package having a length in a direction parallel to the semiconductor chip larger than a length in a direction orthogonal to the semiconductor chip; wherein the package includes a plurality of openings(32a) formed in the side wall and/or between the side wall and the cover that communicate with the detection space.

    PNG
    media_image2.png
    387
    694
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: please see ¶0006 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816